DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20160105358; US 2018/0076493 cited as the English language equivalent; both references cited in Applicant’s IDS) in view of Piestert (US 2017/0158838; cited in prior Office action) and Kim et al. (US 2020/0111999).
Regarding Claim 18, Park teaches a battery module including a resin layer (Abstract).  The battery module includes a case having upper and lower (i.e. top and bottom) plates and sidewalls (Fig. 1; p. 1, [0009]).  The case illustrated in Fig. 1 has an inner space formed by the top and bottom plates and sidewalls.  Fig. 2 illustrates a plurality of battery cells in the inner space of the module case (Fig. 2; p. 1, [0010]).  The resin layer is in contact with the battery cells (p. 3, [0026]).
The resin layer may be an adhesive layer (p. 2, [0025]).  The resin layer composition is not particularly limited, and may be a urethane based resin (p. 5, [0050]).  Park’s examples employ a two-component urethane based adhesive composition to form the resin layer (p. 9-10, Examples 1, 3, 4, and 7).  Park’s battery module is intended for use in vehicles (p. 8, [0089]).
Park does not teach a resin which would result from curing the urethane-based composition according to Claim 1.
Piestert teaches a two-component polyurethane adhesive comprising a polyol component (1) and a polyisocyanate component (2) (Abstract).  The polyol component reads on the claimed main composition part.  Particularly suitable polyols include polyester polyols (p. 3, [0039]).  This reads on the claimed ester-based polyol.  
The polyisocyanate component (2) reads on the claimed curing agent composition part.  The polyisocyanate compound present in component (2) reads on the claimed polyisocyanate.  
The polyol component (1) further comprises at least one wetting and dispersing agent (p. 2, [0025]).  A preferred dispersing agent is obtained by forming a salt between an amine-functional compound and an acid.  Suitable acids include phosphoric esters of the general formula (OH)3-nPO(ORa)n where n=1 or 2 and Ra is an alkyl, aryl, aralkyl, or oxyalkyl group (p. 4, [0058]).  The phosphoric ester portion of such a salt will be anionic, while the amine-functional portion of the salt will be cationic.  Therefore, Piestert’s dispersing agent reads on the claimed anionic phosphoric acid ester dispersant.
Piestert’s broader disclosure does not teach an appropriate amount in which to include a dispersing agent relative to the sum of amounts of polyol and polyisocyanate. However, Piestert’s examples illustrate the use of 2.0-5.0 parts by weight of a dispersant (a2.x) per 94.5 parts polyol and 37.0 parts polyisocyanate (p. 15-17, Tables 1-9).  This is equivalent to approximately 1.5-3.8 parts by weight dispersant per 100 parts by weight of the sum of polyol and polyisocyanate.
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the range of 1.5-3.8 parts by weight per 100 parts of the sum of polyol and polyisocyanate to the dispersing agents described in the reference’s broader disclosure.  Piestert’s examples demonstrate that this range is successful in forming compositions formed from polyols, isocyanates, and dispersing agents representative of and equivalent to those which are included in the broader disclosure.  
The polyol component (1) and/or the polyisocyanate component (2) may include further additives such as inorganic fillers (p. 6, [0075]; p. 7, [0085]).  This reads on the claimed filler.
Polyurethanes are formed by mixing Piestert’s polyol component (1) and polyisocyanate component (2) in the ratio required for curing (p. 1, [0007]; p. 14, [0227]).  The polyurethanes formed from Piestert’s two-component system may be used in automotive applications (p. 9, [0137]) and are described as generally suitable for all substrates to be adhesively bonded (p. 9, [0139]).  
The individual components of Piestert’s two-component adhesive have low initial viscosities.  Consequently, they have good processing capabilities and in particular can be mixed readily and homogeneously (p. 19, [0243]).  The two-component adhesives also have enhanced mechanical properties and increased stability (p. 2, [0021]).  Piestert does not teach the use of the two-component adhesive applied to Claim 1 in a battery module as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Piestert’s two-component polyurethane adhesive for use as the resin layer composition in Park’s battery module.  Park identifies two-component polyurethane adhesives as being suitable; Piestert’s adhesive is generally recognized as suitable for all substrates and specifically suggested for use in automotive applications; and Piestert’s adhesive has improved processing characteristics, enhanced mechanical properties, and increased stability.  
Piestert’s two-component system includes an anionic dispersant in the polyol component (1) (comparable to the claimed “main composition part”).  Nevertheless, the 
Piestert suggests the use of inorganic fillers as indicated above (p. 6, [0075]; p. 7, [0085]), but does not teach specific inorganic fillers.
In the same field of endeavor, Kim teaches a battery enclosure (p. 1, [0010]) which includes a polyurethane adhesive (p. 1, [0013]).  The polyurethane may be obtained using a polyol, chain extender, and diisocyanate using methods well known in the art (p. 4, [0071]).  In order to ensure adequate insulating properties, the polyurethane adhesive has a dielectric breakdown voltage measured according to ASTM D149 of 5-20 kV/mm (p. 4, [0073]).  This is achieved by employing an inorganic filler such as ceramic particles, alumina, silicon carbide, or zinc oxide (p. 4, [0074]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Piestert as applied above, and further in view of Kim to select ceramic particles, alumina, silicon carbide, or zinc oxide as Piestert’s inorganic filler.  These materials are recognized by Park as being suitable for use in this capacity.  Additionally, the use of these filler materials will ensure adequate insulating properties of Piestert’s polyurethane adhesive layer and will result in a dielectric breakdown 
Modification of Park in view of Piestert and Kim as applied above therefore reads on Claim 18.
Regarding Claim 19, Park teaches a battery pack including two or more of the battery modules described above (p. 8, [0088]).  
Regarding Claim 20, Park teaches an electric vehicle comprising the battery module described above (p. 8, [0089]).

Allowable Subject Matter

Claims 1-3 and 5-17 are allowed for the reasons discussed at pages 6-8 of the Office action dated 29 November 2021.

Response to Arguments

Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
The Applicant argues that forming the claimed resin layer by including an anionic dispersant in the curing agent composition part results in structural differences such that the resultant layer has improved physical properties including excellent electrical insulation, evidenced by high dielectric breakdown voltage.  The Applicant argues that Piestert teaches an anionic dispersant contained in the polyol part rather than the curing 
The Applicant is correct in that Piestert is silent with respect to dielectric breakdown voltage.  However, based on the disclosure of the prior art, this property is affected by the composition rather than any structural difference in the polyurethane arising from differences in processing.  As discussed above, Kim teaches that this property is controlled by the use of particular inorganic fillers (p. 4, [0073]-[0074]).  One of ordinary skill in the art would reasonably expect to achieve the same dielectric breakdown voltage when modifying Piestert’s polyurethane to include these inorganic fillers.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762